



EXHIBIT 10.1

TOWNSEND ANALYTICS
LICENSE AGREEMENT

This License Agreement ("Agreement"), entered into as of the 1st day of
February, 2008 (the "Effective Date") is made by and between TOWNSEND ANALYTICS,
LTD., an Illinois corporation with principal offices at 100 S. Wacker Drive,
20th Floor, Chicago, Illinois 60606 ("Townsend") and Licensee:



LICENSEE: Terra Nova Financial, LLC STREET ADDRESS
(No P.O. Boxes): 100 S. Wacker Drive   Suite 1550 CITY: Chicago STATE: Illinois
PROVINCE:   ZIP CODE: 60606 COUNTRY: U.S.A.


1.    LICENSE. Subject to the terms and conditions set forth herein, Townsend
hereby grants to Licensee a non-transferable (except as may otherwise be
permitted in Section 19), non-exclusive, and limited license: (i) to use the
software identified in Schedule A attached hereto and any corresponding
documentation (collectively, "Licensed Product"); (ii) to use the Licensed
Product to receive, access and display certain market information consisting of
securities and commodity quotes, and other information (collectively, "TAL
Data") that is provided by exchanges and news and other third party information
providers (collectively "Sources"), which includes, but is not limited to, data
provided by the Sources selected by Licensee in Schedule B attached hereto;
(iii) to access Townsend's computer network (the "Townsend Network") for the
purpose of submitting and receiving electronic messages to and from exchanges,
broker dealers, and other execution destinations or third party networks; and
(iv) if applicable, to provide the Licensed Product and TAL Data to Licensee's
third party end users who have entered into the Townsend Analytics Subscriber
Agreement (collectively, the "Customers") who are separately licensed by
Townsend to use the Licensed Product and TAL Data and to access the Townsend
Network. Townsend may change, modify, release new versions of, or add to or
delete from the Licensed Product at any time and from time to time.

2.    TERM. The initial term of this Agreement shall commence on the Effective
Date and shall continue for one (1) year. THEREAFTER, THE TERM OF THIS AGREEMENT
SHALL AUTOMATICALLY RENEW FOR SUCCESSIVE ONE YEAR TERMS UNLESS: (i) TERMINATED
EARLIER PURSUANT TO THE TERMS SET FORTH IN THIS AGREEMENT; OR (ii) EITHER PARTY
RECEIVES WRITTEN NOTICE FROM THE OTHER PARTY OF NON-RENEWAL AT LEAST 60 DAYS
PRIOR TO THE END OF THE THEN-CURRENT TERM. The initial term and each succeeding
term shall be defined as "Term" for purposes of this Agreement.

3.    LIMITATION OF LICENSE; ORDER ENTRY FEATURES.

(a)    Use. Licensee shall have, during the Term of this Agreement, a license
for the employees, agents, and independent contractors of Licensee under
Licensee's authorization and control as identified by Licensee in writing in the
manner set forth in Schedule A attached hereto (the "Authorized Users") to use
the Licensed Product and TAL Data solely for Licensee's own internal business
use in accordance with the terms and conditions hereof. The Authorized Users
shall NOT include Licensee's Customers. Licensee's Customers and other third
parties must execute separate Subscriber Agreements with Townsend in order to be
licensed to use the Licensed Product and TAL Data. Each Authorized User shall be
required to follow the applicable terms and conditions of this Agreement, and
Licensee shall be liable for any Authorized User's failure to follow such terms
and conditions. Licensee and each Authorized User shall access the Licensed
Product and TAL Data using a logon identifier and a password created by each
Authorized User. Licensee and each Authorized User shall be responsible for
keeping their respective user logon identifiers and passwords confidential.
Licensee shall ensure that terminated Authorized Users are not provided with
access to the Licensed Product or TAL Data following termination. Licensee may
increase the number of Authorized Users at any time by submitting an email or
written request to Townsend which specifies the name of the new Authorized User.
Licensee may reduce the number of Authorized Users by submitting an email or
written request to Townsend which specifies the name(s) of the terminated
Authorized User(s). Such reduction in the number of Authorized Users may be
effective no earlier than the last day of the next calendar month. Licensee
shall notify Townsend by email or in writing of any



1

--------------------------------------------------------------------------------



changes in the identity or number of any Authorized Users during the Term of
this Agreement. In the event that the name of an Authorized User changes and the
total number of Authorized Users does not change, Licensee shall notify Townsend
of the change in identity of the Authorized Users, but shall not incur any
additional Fees (as hereinafter defined). Licensee shall reconfirm the identity
of Authorized Users upon Townsend's reasonable request during the Term of this
Agreement.

(b)    License Restrictions. Except as expressly provided in this Agreement,
neither Licensee, any Authorized User nor any other employee, agent, and/or
independent contractor on behalf of Licensee may: (i) use, copy, translate,
modify, adapt, reverse compile, disassemble, reverse engineer, or transfer the
Licensed Product, in whole or in part; (ii) permit unauthorized disclosure or
copying of the Licensed Product or the TAL Data; (iii) materially adversely
impact the functioning and performance of Townsend's operations, including the
Townsend Network and other operational resources, data, hardware or software; or
(iv) use the Licensed Product or TAL Data to provide timeshare services, service
bureau services, outsourcing or consulting services, or for any unlawful
purpose. Except as expressly provided in this Agreement, Licensee and the
Authorized Users shall not market, distribute, sell, lease, license,
disseminate, cause web postings, or otherwise provide the Licensed Product or
TAL Data, in whole or in part, to any third parties without the express prior
written consent of Townsend. Licensee and the Authorized Users shall not market,
distribute, redistribute, or otherwise disseminate to any third parties any
software applications developed by Licensee based on the Licensed Product or TAL
Data, or derive any other similar commercial value from the Licensed Product or
TAL Data without Townsend's express prior written consent. Licensee acknowledges
and agrees that Townsend shall have no responsibility whatsoever for any use,
display or access of the Licensed Product or the TAL Data through use of
Licensee's logon identifiers and passwords by any person or entity who is not a
party to or covered by this Agreement, including, without limitation, any direct
or indirect use or access, whether authorized or unauthorized by Licensee or its
Authorized Users.

(c)    Order Entry Features of the Licensed Product. Licensee acknowledges that
the Licensed Product may contain order entry features, including, but not
limited to RealTrade, and order entry scripting (collectively, "Order Entry
Features").

(d)    Oversight. Licensee acknowledges and agrees that Licensee shall be solely
responsible for the management and oversight of any and all orders placed, taken
or submitted by Licensee, its Authorized Users and its Customers, solely to the
extent such Customer orders are sponsored by Licensee, via the Licensed Product,
including, without limitation, the cancellation of any such orders and the
opening and closing of any trading accounts. Licensee further acknowledges and
agrees that: (i) Townsend has no responsibility for managing, monitoring,
overseeing or canceling any such orders except to the extent required to comply
with applicable legal and regulatory obligations regarding said orders, if any;
(ii) Townsend is not a broker dealer and is not providing any investment advice,
is not executing, accepting or directing any trades for or on behalf of any
person or entity; (iii) Townsend is not providing any clearing services and (iv)
Townsend is not providing any services which require licensing or registration
with FINRA, SEC or any other regulatory body or exchange. As between Licensee
and Townsend, Licensee shall at all times be responsible and liable for any
trades, trading activity, trade confirmation, order execution or securities
related transactions submitted by Licensee and its Authorized Users. Licensee
agrees to accept and honor each order received or submitted by its Authorized
Users or its Customers via the Townsend Network while this Agreement is in force
regardless of whether such order was submitted in error, subject, however, to
Licensee's reasonable business practices, legal or regulatory obligations and
its agreements with its Customers; provided, however, that Licensee acts on
(either accepts or rejects) each order received or submitted by its Authorized
Users or its Customers via the Townsend Network.

4.    TOWNSEND NETWORK ACCESS.

(a)    Townsend Network Access; Order Destinations. Licensee acknowledges and
agrees that the Licensed Product may provide access to the Townsend Network to
its Authorized Users and Customers for routing electronic messages to certain
destinations available via the Townsend Network, including, but not limited to,
the exchanges and broker dealer and other destinations designated by Licensee in
Schedule C attached hereto (collectively, the "Destinations"), and that the
Destinations are not owned, controlled, operated, managed, monitored or overseen
by Townsend. Licensee is solely responsible for obtaining, entering into and
submitting to each Destination listed in Schedule C all forms and agreements
required by such Destination. Licensee may be required to submit to Townsend
written proof of Licensee's authorization from each Destination prior to
Townsend routing electronic messages thereto. Licensee shall be solely
responsible and liable for and shall pay any fees or charges of the Destinations
listed on Schedule C. Licensee acknowledges and agrees that access to any
Destination available via the Townsend Network is provided in Townsend's sole
discretion.

(b)    Restrictions. Licensee shall not furnish or otherwise permit or provide
access to the Townsend Network to any entity or individual that is not an
Authorized User. Licensee shall comply with all reasonable security
specifications or requirements provided to Licensee by Townsend in writing and
with a reasonable opportunity to comply in order to prevent the Townsend Network
from being improperly used or accessed; provided, however, that security
specifications or requirements may not be provided in writing if an emergency
situation or an order or other action of a court, arbitrator, Regulatory
Authority or Source, requires an immediate or accelerated implementation of new
or modified security specifications. In such an event, Townsend



2

--------------------------------------------------------------------------------



agrees to use reasonable efforts to provide notice of any such security changes
as soon as practicable to Licensee. Townsend may require Licensee to restrict or
deny access to the Townsend Network by any Authorized User who Townsend
reasonably believes is not in compliance with this Agreement.

(c)    Change in Townsend Network Access. Licensee acknowledges and agrees that
nothing in this Agreement constitutes an undertaking by Townsend to provide
access to the Townsend Network in its present form or under its current
specifications, requirements, with the current software interface or to continue
to use existing third party providers. Townsend, in its sole discretion or at
the discretion of a third party, including, but not limited to, Townsend's third
party providers, the Sources, or Regulatory Authorities (as defined below), may
from time to time make additions to, deletions from, or modifications to the
Townsend Network. Townsend shall make reasonable efforts to notify Licensee of
material changes in the Townsend Network at least thirty (30) days prior
thereto, unless a malfunction necessitates modifications on an accelerated basis
or an emergency precludes such advance notice or a shorter time period is
required pursuant to an order or other action of a court, arbitrator, Regulatory
Authority or Source. Access to or use of the Townsend Network after any
modification shall constitute acceptance of the Townsend Network as modified.

(d)    Access Requirements. Licensee shall be responsible for all costs and
expenses with respect to all equipment, connection and telecommunications
requirements for accessing the Townsend Network through the Licensed Product,
including any dedicated Internet access reasonably approved by Townsend.
Townsend shall use reasonable efforts to provide Licensee, upon Licensee's
request, with reasonable written equipment and telecommunication specifications
enabling Licensee and its Authorized Users to access the Townsend Network
through the Licensed Product in accordance with the terms and conditions set
forth herein.

(e)    Licensee's Network. Licensee and Townsend agree that the Townsend Network
may be connected to the network operated by Licensee (the "Licensee Network") to
facilitate the routing of electronic messages between the Licensee Network and
the Townsend Network by Licensee, its Authorized Users and its Customers. The
parties agree to work together in good faith to develop and maintain the
connection between the Townsend Network and the Licensee Network. Licensee shall
pay to Townsend the fees as provided in Schedule A (e.g. FIX Connection Fees) to
develop, establish, and maintain said connection, in accordance with the terms
and conditions herein and therein. Licensee agrees that additional work
requested by Licensee shall be subject to Townsend's approval and shall require
payment of additional fees mutually agreed upon in writing by the parties

5.    TAL Data. To receive TAL Data, Licensee must read and be bound by an
agreement with each Source selected on Schedule B attached hereto. Additionally,
Licensee may receive TAL Data from the Sources listed in Schedule B-1 attached
hereto by reading the respective agreements attached as exhibits thereto and by
signing this Agreement. Licensee shall comply with any conditions, restrictions
or limitations imposed by each applicable Source's agreements and/or terms of
use. Licensee acknowledges that a Source may have the right to terminate, at any
time with or without notice, Licensee's access to the data and information
provided by such Source without any direct or indirect liability by or on behalf
of such Source or Townsend with respect to such termination.

6.    SUPPORT AND MAINTENANCE.

(a)    Technical Support. Townsend shall provide by telephone or on?line, either
directly or through a third party, reasonable technical support via its Global
Client Services team during its then-current business hours which are currently
24 hours, 5.5 days per week, beginning each Sunday at 2:00pm Central Time and
continuing through Friday 8:00pm Central Time excluding local exchange trading
holidays. Reasonable technical support shall include, but shall not be limited
to providing corrections, updates, and modifications to the Licensed Software
and the documentation which are made generally available to Townsend's customers
at no charge.

(b)    Upgrades. Licensee shall receive normal maintenance corrections, updates,
and modifications of the Licensed Product during the Term of this Agreement at
no additional cost. Such upgrades shall not include Licensed Product features or
functionality that Townsend decides, in its sole discretion, to make generally
available for a separate or additional fee or charge. Townsend shall not be
obligated to provide network advice or to provide technical support or
maintenance upgrades for any version of the Licensed Product other than the
then-current released version of the Licensed Product and for six months after
the introduction of the then-current released version of the Licensed Product,
the immediately preceding version of the Licensed Product. Technical support and
upgrades shall only be provided for use of the Licensed Product with hardware or
software configurations or other devices or equipment included in Townsend's
then-current configuration list, which is available from Townsend upon request.
In the event that Townsend issues written security policies for general
distribution to its broker dealer customers, Townsend agrees to provide and
apply such policies to Licensee.



3

--------------------------------------------------------------------------------



(c)    Additional Maintenance, Support, and Development Services. Additional
software maintenance, support, and development services may be provided by
Townsend upon Licensee's request at additional cost, and shall require a
separate mutual written agreement between the parties.

7.    PAYMENTS.

(a)    License Fees. Townsend will invoice Licensee on a monthly basis for the
applicable monthly fees and other charges set forth below and set forth in
Schedule A (collectively, the "Fees"). Licensee shall remit payment for all
valid, undisputed Fees within 30 calendar days of the date of the receipt of
each invoice. Failure to pay the valid, undisputed Fees or other amounts due to
Townsend under this Agreement within 30 calendar days following the date of
receipt of written notice to Licensee of such failure to pay shall be a breach
of this Agreement (a "Failure to Pay"). Notwithstanding anything else contained
in this Agreement, including Section 16 below, in the event of a Failure to Pay
Townsend may immediately terminate access to all or any portion of the Licensed
Product, TAL Data, and/or the Townsend Network in addition to all other remedies
available to Townsend at law and in equity.

(b)    Other Fees. If applicable, Licensee shall pay to Townsend other fees
associated with use of the Townsend Network set forth in Schedule A, including,
but not limited to: a) monthly order routing fees (the "Order Routing Fees") for
electronic messages routed; b) FIX Connection Fee; c) Set-up Fee; d) Broker to
Broker Gateway Fee; e) Data Service Fee; and f) OATS Reporting Fee. Licensee may
request additional development work from time to time during the Term of this
Agreement. Additional work requested by Licensee shall be subject to Townsend's
prior written approval and shall require payment of additional fees mutually
agreed upon in writing by the parties.

(c)    Changes in Fees. Licensee acknowledges and agrees that Townsend may
modify any of the Fees or impose new Fees which increase shall not be effective
until the immediately succeeding Term upon not less than 90 days written notice
prior to the end of the then-current Term.

(d)    Taxes. All License Fees are exclusive of any applicable taxes or
assessments imposed by or pursuant to any government body or subdivision thereof
on the transactions hereunder, except for any federal, state or local income or
payroll taxes ("Taxes"), if any, imposed on Townsend. Licensee shall always
remain liable for and shall pay all Taxes as and when notified.

(e)    Source Fees. Any and all fees, taxes and charges, including any exchange
fees, imposed by the Sources or Townsend for TAL Data (collectively the "Source
Fees") may be invoiced directly to Licensee by Townsend or by the respective
Source, subject to the terms of the agreement between Licensee and the Source or
the terms of the agreement between Townsend and the Source. Licensee shall
always remain solely liable for and shall pay all Source Fees. The Sources may
change Source Fees pursuant to terms of the respective agreements between
Licensee and the Sources.

(f)    Pass-through Fees; Interest. Licensee shall be responsible for all third
party charges incurred by Licensee in accessing the Licensed Product or the TAL
Data including, without limitation, all connection, line and equipment charges,
exchange fees, communication fees, personal property taxes, SEC taxes, lease
taxes, value-added taxes and other third-party charges with respect to all
amounts that become due and owing under this Agreement. In cases in which
Townsend is billed directly for the above fees and charges, such fees and
charges shall be billed as pass-through fees on Licensee's monthly invoice.
Licensee shall pay all reasonable external attorneys' fees and costs of
collection incurred by Townsend in collecting all valid, undisputed, unpaid
amounts hereunder. All outstanding valid, undisputed amounts owed hereunder
shall accrue interest at the rate of one and a half (1 ½%) percent per month or
the highest rate permitted by law, whichever is less, until paid in full.

8.    ADDITIONAL RESPONSIBILITIES.

(a)    Compliance with Law. Licensee shall be solely responsible for its use and
the Authorized Users' use of the Licensed Product, TAL Data, and the Townsend
Network and shall ensure that Licensee and all Authorized Users abide by and
comply with this Agreement, and all applicable provisions of federal and state
laws, including securities laws, rules and regulations.

(b)    Messages. As between Townsend and Licensee, Licensee shall be solely
responsible for the contents, generation, release, termination, publication,
management and oversight of any and all electronic messages, if any, including,
without limitation, orders placed, taken or submitted by Licensee or the
Authorized Users, and the initiation and cancellation of any such orders and the
opening and closing of any trading accounts. Licensee acknowledges that Townsend
has no responsibility for or control over any initiation, generation, release,
termination, publication, managing, monitoring, overseeing or canceling any such
orders and that Townsend is not providing any investment advice, is not
executing, accepting or directing any trades for or on behalf of any


4

--------------------------------------------------------------------------------


person or entity, is not providing any clearing services, is not providing any
trade or order confirmation, and is not providing any services that require
licensing or registration with any Regulatory Authorities. As between Licensee
and Townsend, Licensee shall at all times be solely responsible and liable for
any trades, trading activity, trade confirmation, order execution or securities
related transactions submitted by Licensee and its Authorized Users and which
are related to the use of Licensed Product or the Townsend Network.

(c)    Standing. In order for Licensee, its Authorized Users or Customers to
access the Order Entry Features, Licensee acknowledges and agrees that: (i) each
Authorized User and Customer must have a current, valid and documented brokerage
customer relationship with Licensee, if Licensee is a registered and licensed
broker dealer, or if Licensee is not, then with a registered and licensed broker
dealer; (ii) Licensee (or its broker dealer, as applicable) must have executed
and entered into all forms and agreements required by any Destinations; and
(iii) Licensee (or its broker dealer, as applicable) must be in good standing
with the SEC, FINRA, or any other self-regulatory securities organization or
securities exchanges of which Licensee, its broker dealer or its Authorized
Users, as applicable, are members of or are subject to, or any other applicable
regulatory authorities (collectively, the "Regulatory Authorities").

(d)    Broker Dealer Extranet. Townsend shall provide Licensee with access to
the Broker Dealer Extranet application (BDX) which provides Transaction Data
related to Licensee's, Authorized Users' and Customers' use of the Licensed
Product, TAL Data, and Routing Network solely with respect to said users' direct
brokerage relationship with Licensee, provided that such application with such
capabilities continues to be generally available to Townsend's customers.

(e)    Reports. Townsend shall provide Licensee with: (i) OATS reporting in
accordance with the Order Trail Audit System Agreement between Townsend and
Licensee, trade reports (.xml files) on a near time basis (or in a different
file format provided it is mutually agreed upon by both parties); (ii) a daily
report of Licensee's Customers with their permit entitlements in format agreed
upon by Licensee; and (iii) a daily report of Licensee's Customers' trading
data, which includes all order events for each user in a format reasonably
agreed upon by Licensee, provided, however, that the content of each such report
contains data only in connection with Customers' direct brokerage relationship
with Licensee.

(f)    Townsend shall use reasonable efforts to provide Licensee with at least
30 days advance written notice when possible regarding material changes to the
Licensed Product. The parties acknowledge that advance written notice may not be
possible in the event material changes need to be made immediately in Townsend's
sole discretion. In such an event, Townsend agrees to use reasonable efforts to
provide notice to Licensee of any such material changes as soon as practicable
to Licensee. In the event that Townsend knowingly eliminates either all TAL Data
or order entry functionality from the Licensed Product, Licensee may terminate
this Agreement without further obligation or liability if Townsend fails to cure
said elimination within upon ten (10) business days following its receipt of
written notice specifying the details of the elimination.

9.    MARKETING RIGHTS.

(a)    Authorization. Licensee is authorized on a non?exclusive basis to market
to Customers on behalf of Townsend personal, non?exclusive, non?transferable
licenses to use the Licensed Product on the terms and conditions contained in
Townsend's then-existing Subscriber Agreement ("Subscriber Agreement"). Licensee
is authorized to market the Licensed Product on behalf of Townsend only within
the geographic territory set forth on Schedule A attached hereto ("Territory").
Licensee agrees that Townsend may modify the Territory at any time upon not less
than one-hundred and twenty (120) days prior written notice to Licensee prior to
the end of the then-current Term, unless a shorter time period or an immediate
modification is required pursuant to an order or other action or requirement of
a court, arbitrator, Regulatory Authority or Source. Nothing contained in this
Agreement shall grant to Licensee the right to create or allow sub?licenses or
sub?distribution arrangements. Licensee shall bear all costs and expenses with
respect to Licensee's marketing of the Licensed Product.

(b)    Granting of Licenses By Townsend. Licensee acknowledges and agrees that
each Customer that uses or has access to the Licensed Product or the TAL Data
through the Licensed Product must execute (or be covered by an already executed)
Subscriber Agreement with Townsend prior to such use or access. Townsend shall
have the right to accept or reject any Subscriber Agreement submitted to it in
Townsend's sole discretion; provided, however, that if Townsend becomes aware of
a Subscriber Agreement that it is unable to accept, Townsend agrees to use
reasonable efforts to promptly notify Licensee of any rejections and the reasons
for said rejection(s). Licensee acknowledges that all Customers who execute
Subscriber Agreements which are accepted by Townsend are Townsend customers with
respect to receipt and use of the Licensed Product, TAL Data, and the Townsend
Network. All orders for licenses of the Licensed Product shall be solicited by
Licensee only on the terms and conditions furnished by Townsend from time to
time, including the Subscriber Agreement. Any Subscriber Agreement submitted to
Townsend shall be required to have a fully completed "Subscriber Information"
section and shall be fully executed by the applicable customer. Licensee shall
have no authority to obligate Townsend to accept or provide the Licensed
Product,



5

--------------------------------------------------------------------------------



TAL Data, or the Townsend Network under any Subscriber Agreement, or to bind or
obligate Townsend to any transaction, agreement, warranty or guarantee of any
kind.

(c)    Third Party Billing. If Licensee agrees to be designated a third party
payor ("Billing Party") for a Customer, Licensee shall be liable for and shall
pay all amounts (or a portion of, if applicable), due and payable to Townsend
and the Sources as a result of said Customer's license to use the Licensed
Product and TAL Data, in accordance with the terms set forth in this Agreement
and all related Schedules. Licensee shall not be permitted to mark-up or
increase in any way the fees due and payable to Townsend as a result of its
Customers' license to use the Licensed Product and TAL Data, including, but not
limited to, RealTick License Fees and any other fees specified in Schedule A.
Licensee's status as Billing Party for a Customer shall remain in effect during
the term of such Customer's Subscriber Agreement unless Licensee terminates its
status as Billing Party by providing Townsend with written notice of such
termination. Such notice must include: a) the name of the Customer; and b) the
affected logon identifiers of the Customer. The effective date of such
termination shall be the last day of the calendar month following the month in
which the termination notice is received by Townsend (e.g. notice of termination
received on April 15 will be effective as of May 31.) Licensee shall remain
liable as Billing Party for amounts incurred prior to the effective date of such
termination. Such amounts include, without limitation, all License Fees, Source
Fees, Data Service Fees, OATS Reporting Fees, FIX Connection Fees, and Taxes, as
the same are set forth in the respective Subscriber Agreement. Licensee is not
authorized to terminate or to direct Townsend to terminate a Customer's
Subscriber Agreement; rather, any such termination must be requested by such
Customer in accordance with the terms and conditions of the Customer's
Subscriber Agreement.

(d)    Trademarks and Service Marks. Licensee agrees that all of Licensee's
marketing efforts and all documentation prepared by Licensee which is related to
the Licensed Product or TAL Data, including, but not limited to, print and
electronic advertisements and literature, shall state that the Licensed Product
is the property of and is licensed by "Townsend Analytics". Additionally,
Licensee agrees that any promotion or marketing of its electronic trading
services which include the Licensed Product or TAL Data shall include in each
instance a statement which provides attribution and recognition that such
services are being provided by Townsend Analytics via RealTick. Townsend grants
to Licensee a personal, non-exclusive, non-transferable license to use
Townsend's trademarks and service marks ("Marks") in accordance with Townsend's
then-current policies provided to Licensee in writing with respect to
advertising, promotion, use and display of the Marks. Licensee shall include in
any advertising, promotional or informational materials, websites, or other
print or electronic media, the copyright notices and Marks of Townsend as they
appear on the Licensed Product and TAL Data. Licensee shall submit to Townsend
for review and approval prior to using or displaying the Marks, all promotional
materials, advertising and other materials using or displaying such Marks.
Except for those limited rights expressly granted herein, no other rights to the
Marks including, without limitation, any title or ownership rights are granted
hereunder. At any time during or after the termination of this Agreement,
Licensee shall not assert, claim any interest in, seek to register directly or
indirectly, or take any action that may adversely affect the validity of any
Marks or other notices of proprietary rights of Townsend including, without
limitation, any act that may infringe, lead to the infringement or dilute the
distinctiveness of any Marks or other notices of proprietary rights of Townsend.
Licensee agrees to notify Townsend promptly of any known or suspected misuse of
the Marks or other proprietary rights of Townsend, and shall cooperate with
Townsend in any proceedings brought to enforce any rights, title or interest in
any Marks or other proprietary rights. Licensee shall not display, alter or use
on any website, or in any printed documents, whether promotional, informational
or otherwise, the Subscriber Agreement or any other documents provided by
Townsend or the Sources unless otherwise authorized in writing by Townsend.
Licensee acknowledges and agrees that the Marks are the property of and are
valuable to Townsend, represent the goodwill of Townsend and are distinctive.

(e)    Distribution of Competing Products. This Agreement does not prohibit
Licensee or RushGroup Technologies, Inc. from distributing or marketing
competing proprietary or third party products to its customers.

10.    INSPECTION AND AUDIT RIGHTS. If Townsend has a reasonable belief that a
breach of this Agreement has occurred, Townsend or its representatives may, upon
not less than five (5) business days notice to Licensee and no more than once in
any one year period, access relevant files, computers and equipment of Licensee
and the Authorized Users solely for the purpose of auditing and verifying the
number of Authorized Users and inspecting the use of the Licensed Product, TAL
Data and Townsend Network by Licensee and the Authorized Users. Licensee shall
reasonably cooperate with such verification and inspection; provided, however,
that any inspections and audits shall be conducted in accordance with Licensee's
security policies and procedures and that Townsend shall not unduly or
unreasonably disrupt Licensee's business operations. Townsend agrees that it
shall execute a mutually acceptable non-disclosure agreement prior to conducting
an inspection or audit. Licensee will be liable for the actual, reasonable costs
of any audit (including, without limitation, reasonable accountants' and
attorneys' fees and costs) that reveals a discrepancy in Townsend's favor of
five percent or more of the amount of fees actually paid to Townsend by or on
behalf of Licensee for the then-current calendar month. This provision shall not
survive termination, non-renewal of this Agreement; except in the event that
Townsend is required to conduct an inspection and audit by a Regulatory
Authority or Source,


6

--------------------------------------------------------------------------------



11.    OWNERSHIP RIGHTS RESERVED. No title or ownership of intellectual property
rights in and to the Licensed Product, TAL Data and related documentation or any
copy, translation, compilation or other derivative works, or the Townsend
Network, are transferred to Licensee or any third party hereunder. Licensee
agrees that unauthorized copying or disclosure of the Licensed Product or TAL
Data or other intellectual property of Townsend may cause great damage to
Townsend, which damage is likely to far exceed the value of the copies or
information involved. Licensee shall keep its license to use the Licensed
Product and to access the Townsend Network and other property of Townsend and
the Sources free and clear of any and all liens, levies and encumbrances. As
between Licensee and Townsend, Licensee shall own the transaction data entered
into the Townsend Network by Licensee (collectively, the "Transaction Data") and
all intellectual property rights therein. Licensee grants Townsend a
non-exclusive, perpetual, royalty-free, worldwide, irrevocable and transferable
license to (i) transmit, communicate, post, display, distribute and use the
Transaction Data on and in connection with the Townsend Network, (ii) report or
make available the Transaction Data to any judicial, legislative, governmental,
regulatory or self-regulatory authority or organization as may be required by
law, (iii) aggregate and compile the Transaction Data together with the data of
other participants, and perform analytics on, data mine and create other
derivative works from such Transaction Data (collectively, the "Derivative
Data"), and (iv) use, distribute, sell, license, sublicense and otherwise
disseminate the Transaction Data; provided, however, that, except as required by
law or consented to by Licensee, Townsend shall not provide to any third party
any Transaction Data that is not aggregated with the data of other participants,
or that in any way identifies (directly or indirectly) Licensee or any Customer
on whose behalf Licensee entered into or initiated a transaction via the
Townsend Network. As between Townsend and Licensee, Townsend shall have
exclusive ownership of and title to the Derivative Data and all intellectual
property rights therein, notwithstanding that any such Derivative Data might be
derived from the Transaction Data; provided, however, that, except as required
by applicable law or consented to by Licensee, Townsend shall not provide to any
third party any Derivative Data that identifies (directly or indirectly)
Licensee or any Customer on whose behalf Licensee entered into or initiated a
transaction via the Townsend Network.

TRANSACTION DATA OBTAINED VIA LICENSEE IS PROVIDED BY THE LICENSEE ON AN "AS IS"
BASIS, AND LICENSEE EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT. LICENSEE DOES MAKES NO
WARRANTIES OF ANY KIND RESPECTING THE TRANSACTION DATA, INCLUDING THE VALIDITY
OF LICENSEE'S RIGHTS IN THE TRANSACTION DATA IN ANY COUNTRY OR JURISDICTION.
LICENSEE DOES NOT WARRANT THAT THE TRANSACTION DATA WILL BE ERROR-FREE, THAT
DEFECTS WILL BE CORRECTED, OR THAT THE TRANSACTION DATA IS FREE OF VIRUSES OR
OTHER HARMFUL COMPONENTS. LICENSEE DOES NOT WARRANT OR REPRESENT THE USE OF THE
TRANSACTION DATA IN TERMS OF ITS CORRECTNESS, ACCURACY, RELIABILITY, OR
OTHERWISE.

12.    CONFIDENTIALITY. The Mutual Non-Disclosure Agreement entered into by
Licensee and Townsend as of February 1, 2008 is hereby fully incorporated herein
by this reference. If there is any conflict or inconsistency between any
provisions of the Mutual Non-Disclosure Agreement, and any provision of the
Agreement, as hereafter amended from time to time, as it relates to the subject
matter herein, the provisions of the Mutual Non-Disclosure Agreement shall
govern over the provisions of the Agreement.

13.    WARRANTY DISCLAIMER. THE LICENSED PRODUCT, THE TAL DATA AND THE TOWNSEND
NETWORK ARE PROVIDED "AS IS" AND WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO ACCURACY, FUNCTIONALITY,
PERFORMANCE OR MERCHANTABILITY. TOWNSEND AND THE SOURCES EXPRESSLY DISCLAIM ALL
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ANY
WARRANTIES ARISING FROM TRADE USAGE, COURSE OF DEALING OR COURSE OF PERFORMANCE.
TOWNSEND AND THE SOURCES MAKE NO REPRESENTATION, WARRANTY OR COVENANT CONCERNING
THE ACCURACY, COMPLETENESS, SEQUENCE, TIMELINESS OR AVAILABILITY OF THE LICENSED
PRODUCT, THE TOWNSEND NETWORK, THE TAL DATA OR ANY OTHER INFORMATION OR THE
LIKELIHOOD OF PROFITABLE TRADING USING THE LICENSED PRODUCT, THE TOWNSEND
NETWORK OR TAL DATA. LICENSEE ACCEPTS FULL RESPONSIBILITY FOR ANY INVESTMENT
DECISIONS OR STOCK TRANSACTIONS MADE BY LICENSEE OR ITS AUTHORIZED USERS USING
THE LICENSED PRODUCT, THE TOWNSEND NETWORK OR TAL DATA. NO SALES PERSONNEL,
EMPLOYEES, AGENTS OR REPRESENTATIVES OF TOWNSEND OR ANY THIRD PARTY ARE
AUTHORIZED TO MAKE ANY REPRESENTATION, WARRANTY OR COVENANT ON BEHALF OF
TOWNSEND. ACCORDINGLY, ADDITIONAL ORAL STATEMENTS DO NOT CONSTITUTE WARRANTIES
AND SHOULD NOT BE RELIED UPON AND ARE NOT PART OF THIS AGREEMENT. LICENSEE
ACKNOWLEDGES THAT USE OF THE LICENSED PRODUCT, THE TOWNSEND NETWORK AND THE TAL
DATA MAY FROM TIME TO TIME BE



7

--------------------------------------------------------------------------------



INTERRUPTED AND MAY NOT BE ERROR-FREE. LICENSEE EXPRESSLY AGREES THAT USE OF THE
LICENSED PRODUCT, THE TOWNSEND NETWORK, THE TAL DATA OR ANY OTHER INFORMATION IS
AT LICENSEE'S SOLE RISK AND THAT TOWNSEND AND THE SOURCES SHALL NOT BE
RESPONSIBLE FOR ANY INTERRUPTION OF SERVICES, DELAYS OR ERRORS CAUSED BY ANY
TRANSMISSION OR DELIVERY OF THE LICENSED PRODUCT, THE TOWNSEND NETWORK, TAL DATA
OR ANY OTHER INFORMATION OR CAUSED BY ANY COMMUNICATIONS SERVICE PROVIDERS. THIS
SECTION SHALL SURVIVE TERMINATION OR EXPIRATION AND NON-RENEWAL OF THIS
AGREEMENT.

14.    LIMITS OF LIABILITY. EXCEPT WITH RESPECT TO DAMAGES RESULTING FROM GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF CONFIDENTIALITY OR FRAUD BY TOWNSEND
OR THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 15, IN NO EVENT SHALL
TOWNSEND, LICENSEE, ANY AFFILIATE OF TOWNSEND OR LICENSEE, OR ANY REPRESENTATIVE
OR AGENT THEREOF BE LIABLE FOR ANY SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING ANY SUCH DAMAGES FOR LOSS OF
PROFITS, LOSS OF OPPORTUNITY AND LOSS OF USE), RELATING IN ANY MANNER THIS
AGREEMENT, THE EXERCISE BY TOWNSEND OR LICENSEE OF ANY OF ITS RESPECTIVE RIGHTS
UNDER THIS AGREEMENT OR LICENSEE'S ACCESS TO, USE OF, OR RELIANCE ON, THE
TOWNSEND NETWORK OR ANY PORTION THEREOF, OR TOWNSEND'S USE OF THE TRANSACTION
DATA, EVEN IF TOWNSEND OR LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND REGARDLESS OF WHETHER SUCH DAMAGES COULD HAVE BEEN FORESEEN OR
PREVENTED. NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE TERMS OF THIS
SECTION, OR ANY PART THEREOF, SHALL BE HELD INVALID AND UNENFORCEABLE BY A COURT
OF COMPETENT JURISDICTION, NEITHER LICENSEE'S NOR TOWNSEND'S TOTAL LIABILITY
UNDER THE TERMS OF THIS AGREEMENT SHALL EXCEED THE TOTAL FEES PAID TO TOWNSEND
BY LICENSEE IN THE TWELVE MONTH PERIOD PRIOR TO THE MONTH IN WHICH DAMAGES FIRST
ACCRUED FOR THE APPLICABLE CLAIM. THIS SECTION SHALL SURVIVE ANY TERMINATION OR
EXPIRATION AND NON-RENEWAL OF THIS AGREEMENT.

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT (INCLUDING BUT NOT
LIMITED TO SECTIONS: 3(b), 3(d), 5, 8(a), 8(b) or 13, IN NO EVENT SHALL TOWNSEND
BE RELIEVED OF LIABILITY FOR DAMAGES THAT RESULT FROM ITS GROSS NEGLIGENCE,
FRAUD, OR WILLFUL MISCONDUCT OR BREACH OF SECTION 12. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL LICENSEE BE RELIEVED OF
LIABILITY FOR DAMAGES THAT RESULT FROM: (A) ITS OWN GROSS NEGLIGENCE, FRAUD, OR
WILLFUL MISCONDUCT; OR (B) BREACH BY LICENSEE OF SECTIONS 3 AND 12.

NOTWITHSTANDING THE ABOVE, TOWNSEND ACKNOWLEDGES THAT IN NO EVENT SHALL LICENSEE
BE LIABLE TO TOWNSEND FOR ANY DIRECT, SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE,
CONSEQUENTIAL DAMAGES OR ANY OTHER DAMAGES OF ANY KIND (INCLUDING, BUT NOT
LIMITED TO, LOST PROFITS, TRADING LOSSES AND DAMAGES THAT MAY RESULT FROM THE
USE OF THE TRANSACTION DATA) EVEN IF LICENSEE HAS BEEN ADVISED OF THE
POSSIBILITY THEREOF WITH RESPECT TO THE TRANSACTION DATA.

15.    INDEMNIFICATION.

(a)    By Licensee. Licensee agrees to defend, indemnify and hold Townsend, its
directors and officers, and the Sources, harmless from and against any and all
third party claims, losses, damages, liabilities, obligations, judgments, causes
of action, costs, charges, expenses and fees (including reasonable attorneys'
fees and costs and such fees and/or penalties as any of the Sources may impose
that are attributable to Licensee) arising out of any gross negligence, or
willful or reckless actions or misconduct of Licensee, the Authorized Users or
Licensee's other employees or agents with respect to breach of any obligations
under this Agreement. This Section shall survive any termination or expiration
and non-renewal of this Agreement.

(b)    By Townsend. Townsend shall indemnify, defend and hold Licensee harmless
from and against any actual out-of-pocket damages incurred by Licensee directly
related to a claim, suit or proceeding brought against Licensee alleging that
the Licensed Product or Licensee's use of the Licensed Product constitutes a
misappropriation of, or infringement on, any United States of America patent or
any copyright, trademark or trade secret, provided that: (i) Licensee promptly
notifies Townsend, in writing, of any such claim, suit or proceeding; (ii)
Townsend has sole control of the investigation, defense and settlement of any
such claim, suit or proceeding (provided that Licensee may observe or monitor
any such claim, suit or proceeding with counsel chosen by it and at its own
expense so long as such observation or monitoring does not interfere in any way
with Townsend's investigation, defense or settlement); and (iii) Licensee
provides Townsend, upon Townsend's request, with all reasonable



8

--------------------------------------------------------------------------------



assistance in investigating, defending and settling any such claim, suit or
proceeding. Notwithstanding the foregoing, Townsend shall not enter into any
compromise or settlement of any claim, suit or proceeding against Licensee
without the consent of Licensee unless the compromise or settlement contains an
irrevocable and unconditional release of Licensee.

(1)    Indemnification may not be sought for (i) any costs or expenses incurred
in connection with the replacement of the Licensed Product, (ii) costs or
expenses arising from claims that TAL Data constitutes a misappropriation or
infringement of a third party's intellectual property rights, or (iii) internal
costs incurred by Licensee. Furthermore, nothing herein is intended to require
indemnification for damages relating to claims, suits or proceedings made or
brought against Licensee by any party other than the party whose intellectual
property rights have allegedly been misappropriated or infringed.

(2)    Notwithstanding anything herein to the contrary, Townsend's maximum
liability under subparagraph (2) above with respect to a patent indemnification
or misappropriation claim shall not exceed the aggregate software licensing fees
actually paid by Licensee to Townsend under this Agreement during the six months
preceding the date on which Townsend receives notice of the indemnification
claim.

(3)    Upon the actual or threatened filing of any claim, suit or proceeding
alleging that the Licensed Product or Licensee's use of the Licensed Product
constitutes a misappropriation of, or infringement on, any United States of
America patent, copyright, trademark or trade secret, Townsend shall have the
right to immediately require Licensee to cease using the Licensed Product or the
allegedly infringing elements of the Licensed Product. Failure by Licensee to
comply with such request shall render the indemnification obligations set forth
in this Section null and void. If the license fee for the License Product has
been prepaid for any period in which the Licensed Product or any portion thereof
is unavailable for Licensee's use pursuant to this paragraph, then a mutually
agreed upon reasonable adjustment to or refund of such license fee shall be made
with respect to such period.

(4)    If the Licensed Product or any part thereof is held to infringe on any
United States of America patent or any copyright, trade mark or trade secret,
and if Licensee's use of the Licensed Product or any part thereof is enjoined or
prohibited by a court of competent jurisdiction, Townsend shall, at its sole
option, either (i) provide a solution that results in the lifting of such
injunction or prohibition, or (ii) require the return of the Licensed Product
and termination of this Agreement. Notwithstanding anything in this Agreement to
the contrary, if Townsend elects to provide the solution referenced in option
(i) and if Licensee is not satisfied with such solution in its reasonable
discretion, then Licensee may terminate this Agreement within thirty days
following the date Townsend provides Licensee with such solution and any license
or other fees prepaid by Licensee shall be refunded to Licensee.

(5)    Townsend shall have no obligation to indemnify, defend or hold Licensee
harmless hereunder if any such claim, suit or proceeding arises solely from (i)
changes or modifications to the Licensed Product not authorized in writing by
Townsend; (ii) the combination of the Licensed Product with any software,
hardware or other product not authorized in writing by Townsend; (iii) use of
the Licensed Product not in accordance with the Licensed Product's user
documentation; or (iv) use of a superseded or altered release or version of the
Licensed Product if the infringement would have been avoided by use of the
current unaltered release or version of the Licensed Product.

(6)    Townsend's obligations under this Section shall terminate concurrently
with the termination or expiration of this Agreement, except with respect to any
claims made by Licensee by written notice to Townsend prior to such termination
or expiration.

(7)    THE RIGHTS AND OBLIGATIONS SET FORTH IN THIS SECTION ARE TOWNSEND'S SOLE
LIABILITY AND OBLIGATION AND LICENSEE'S SOLE AND EXCLUSIVE REMEDIES FOR ANY
CLAIM, SUIT OR PROCEEDING WITH RESPECT TO INFRINGEMENT.

(8)    Information that is deemed "confidential" under the terms of this
Agreement shall include, without limitation, the terms and conditions of the
foregoing indemnity.

16.   TERMINATION. Subject to Section 7(a), in the event either party - breaches
any material term or condition of this Agreement (as defined below) and such
material breach is not cured within 30 days following receipt of written notice
specifying such breach, either party shall have the right, in addition to any
remedies available at law or in equity, to terminate this Agreement without
liability. Material terms shall be defined as the following provisions of the
Agreement: Sections 1, 3 -10; 12; 15; 16; 19; and 24. This Agreement shall
terminate automatically if Licensee becomes insolvent (as defined below).
Licensee shall be deemed "insolvent" if it files a voluntary petition in
bankruptcy or is adjudicated a bankrupt or insolvent or files any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any federal or state law, or
seeks or consents to or acquiesces in the appointment of any trustee, receiver
or similar officer for Licensee or for all or any substantial part of its
property. Licensee shall also be deemed "insolvent" upon the commencement of any
involuntary petition in bankruptcy against Licensee, or the institution against
Licensee of any



9

--------------------------------------------------------------------------------



reorganization, arrangement, composition, readjustment, dissolution, liquidation
or similar proceedings under any federal or state law, or the appointment of a
receiver, trustee or similar officer for all or any substantial part of
Licensee's assets which shall remain undismissed or undischarged for a period of
sixty days. Upon the expiration and non-renewal or termination of this Agreement
for any reason, all rights granted to Licensee hereunder shall cease, and
Licensee shall promptly purge the Licensed Product and TAL Data from all of
Licensee's computer systems, equipment, storage media and other files, and
destroy the Licensed Product and all copies thereof in Licensee's possession or
under Licensee's control, except for one copy of the Licensed Product for
archival purposes only. Upon Townsend's request Licensee shall provide Townsend
with a written statement certifying that Licensee has taken such actions.
Licensee shall also pay any and all undisputed License Fees, Source Fees and
Taxes incurred as of the date of termination in accordance with Section 7, and
the out-of-pocket costs or expenses incurred by Townsend of removing any
equipment or software and any components of the Townsend Network from Licensee's
premises and for canceling or removing any communication lines. Townsend may
terminate this Agreement immediately or discontinue any access to the Licensed
Product or all or any portion of the TAL Data, without notice or liability,
whenever any Regulatory Authority requires such termination or discontinuance.
Townsend may discontinue access to any portion of TAL Data when a Source
requires such discontinuance. Any provision of this Agreement which by its terms
becomes effective on termination of this Agreement, and any provision of this
Agreement which by its terms survives the termination of this Agreement, shall
continue in effect following termination, including, without limitation,
Sections 3(b), 9(c), 11-16 and 18-26 hereof.

17.    EQUITABLE RELIEF. Licensee acknowledges that any breach of its
obligations under this Agreement with respect to the Licensed Product, the TAL
Data and any other proprietary rights and confidential information of Townsend
or the Sources may cause irreparable injury to Townsend or the Sources, as
applicable, for which there are inadequate remedies at law and, therefore,
Townsend or the Sources shall be entitled to seek equitable relief in addition
to all other remedies provided by this Agreement or available at law.

18.    RELATIONSHIP BETWEEN PARTIES. The relationship between Licensee and
Townsend is that of licensor/licensee and nothing contained in this Agreement
shall be construed to constitute either party as the partner, joint venturer,
employee or agent of the other.

19.    ASSIGNMENT. Licensee shall not assign, delegate or otherwise transfer
this Agreement or any of its rights or obligations hereunder without Townsend's
prior written consent which shall not be unreasonably withheld, except that
Licensee may assign this Agreement in its entirety in the event of a sale of all
or substantially all of Licensee's assets without first obtaining consent,
provided prompt written notice is given to Townsend. In the event of an
assignment of this Agreement by Townsend, Townsend agrees to provide prompt
written notice to Licensee of such an assignment.

20.    FORCE MAJEURE. Neither party shall have any liability for any failure or
delay in performing any obligation under this Agreement (except for payments to
Townsend or the Sources, unless Townsend is unable to provide the Licensed
Product, TAL Data, and/or Townsend Network to Licensee due to a force majeure
event for Townsend) due to circumstances beyond its reasonable control
including, but not limited to, acts of God or nature, actions of the government,
fires, floods, strikes, civil disturbances or terrorism, or power,
communications line, satellite or network failures.

21.    GOVERNING LAW; EXCLUSIVE JURISDICTION. This Agreement is deemed to have
been made and entered into in Chicago, Illinois, and all the rights and duties
of the parties arising from or relating in any way to the subject matter of this
Agreement or the transaction(s) contemplated by it, shall be governed by,
construed and enforced in accordance with the laws of the State of Illinois
(excluding any conflict of laws provisions of the State of Illinois which would
refer to and apply the substantive laws of another jurisdiction). Any suit or
proceeding relating to this Agreement shall be brought in the courts, state and
federal, located in Chicago, Cook County, Illinois. LICENSEE AND ALL AUTHORIZED
USERS HEREBY CONSENT TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE
COURTS, STATE AND FEDERAL, LOCATED IN CHICAGO, COOK COUNTY, ILLINOIS.

22.    PAYMENT OF LEGAL COSTS AND FEES. In the event any legal action is taken
by either party to enforce the terms of this Agreement, the non-prevailing party
shall pay all related court costs and expenses including, without limitation,
disbursements and reasonable attorneys' fees, of the prevailing party.

23.    NOTICES. All notices, communications and waivers under this Agreement
shall be in writing and shall be (i) delivered in person, (ii) mailed, postage
prepaid, either by registered or certified mail, return receipt requested, or
(iii) sent by overnight express carrier, to the addresses set forth above, or to
any other address as to either of the parties hereto as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (A) if personally
delivered, then on the date of delivery, (B) if sent by overnight, express
carrier, then on the next



10

--------------------------------------------------------------------------------



business day immediately following the day sent, and (C) if sent by registered
or certified mail, then on the earlier of the third business day following the
day sent or when actually received.

24.   NON-SOLICITATION. During the Term of this Agreement, and for one year
following its termination, expiration, or non-renewal, neither Licensee nor
Townsend shall, whether or not for monetary benefit, without the written
permission of the non-hiring party: (a) engage or employ any employee of the
other; or (b) encourage or solicit any employee of the other to terminate or
modify his or her employment, engagement or business relationship with the
other, provided that it shall not be a violation of this clause (b) to solicit
employees via general, non-targeted solicitations such as help-wanted
advertisements. Townsend further agrees that during the term of this Agreement,
it shall not recommend to customers of Licensee that they cease or reduce their
business with Licensee, nor shall Townsend make unsolicited recommendations to
customers of Licensee that they use the clearing services or trading services of
another broker; provided, however, that general marketing, advertising, and/or
promotion by Townsend of its services shall not be prohibited. In addition,
Townsend shall not be prohibited from fully responding to all inquiries
regarding the capabilities and services of competing brokers or other third
parties.

25.   ARBITRATION. Intentionally omitted.

26.   MISCELLANEOUS.

(a)    Headings; Meanings. The headings of the Sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement. Whenever the
singular number is used in this Agreement and when required by the context, the
same shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa.

(b)    Waiver; Modification. Any waiver or modification of this Agreement shall
not be effective unless executed in writing and signed by an authorized
representative of Townsend and Licensee. The failure of either party to enforce,
or the delay by either party in enforcing, any of its rights under this
Agreement shall not be deemed to be a waiver or modification by the parties of
any of their rights under this Agreement.

(c)    Severability; Validity. If any provision of this Agreement is deemed to
be invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, the parties shall
negotiate an equitable adjustment in such provision in order to effect, to the
maximum extent permitted by law, the purpose of this Agreement, and the validity
and enforceability of the remaining provisions hereof shall not be affected
thereby and shall remain in full force and effect

(d)    No Third Party Beneficiaries. No third party beneficiaries are
contemplated by this Agreement.

(e)    Publicity. Licensee agrees to provide reasonable cooperation if Licensee
is requested to provide references for Townsend, and that Townsend may list
Licensee as a broker dealer destination in Townsend's marketing materials.
Except as otherwise permitted hereunder, neither party shall make references to
the other or any of its affiliates or related entities in any marketing or
promotional materials without the prior written consent of the other party.

(f)    Integration; Reliance. This Agreement, together with any Schedules,
Exhibits or other attachments hereto, constitute the complete and entire
agreement between the parties and supersede any prior written or oral agreements
or understandings between the parties with respect to the subject matter hereof.
Furthermore, each party has acted of its own volition without reliance on any
representations or warranties made by the other parties, except any
representations or warranties expressly set forth herein.

(g)    Further Acts. Licensee shall, upon request, execute and deliver such
further instruments and documents and do such further acts and things as my be
reasonably required to provide to Townsend the rights and benefits contemplated
by this Agreement.



11

--------------------------------------------------------------------------------



(h)    Counterparts. This Agreement may be executed in counterparts, and all
said counterparts when taken together shall constitute one and the same
Agreement.

ACCEPTED AND AGREED TO AS OF _______________, 2008.

TERRA NOVA FINANCIAL, LLC
LICENSEE

By: ___________________________________
                         (Authorized Signature)

Print: __________________________________

Title: __________________________________




TOWNSEND ANALYTICS, LTD.

By: ___________________________________
                         (Authorized Signature)

Print: __________________________________

Title: __________________________________








12

--------------------------------------------------------------------------------